6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 10, and 17 are amended. Claims 1-20 filed 12/22/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 17, and 26-29 of U.S. Patent No. 9,864,417. Although the claims at issue are not identical, they are not patentably distinct from each other because they are almost identical, where the current claim set only adds the following limitation(s) as a distinct feature: “and the actions comprise an illumination of an indicator at an asset tag and an increase or decrease of cooling within the each rack in the data center.” The differences in the claim sets are minor and would have been obvious to one of ordinary skill in the art to modify the parent claim set to include the cooling feature in order for improved data center management.
The following claim limitations in claim 1 of the present invention are also present and are identical to the limitations in claim 1 of U.S. Patent No. 9,864,417:
a control module configured to monitor an operating status of a data center; 
and a plurality of racks, located in the data center, each having one or more assets and an integrated communication mote integrated within the racks in the data center that is configured to collect sensor data and asset location data and to transmit said collected data to the control module, wherein the integrated communication mote comprises: 
configured to monitor environmental variables at the respective racks in the data center, said environmental variables including light intensity, temperature, pressure, air flow, vibrations, audio and imagery; 
an asset module configured to determine a location and identification information for each asset in the racks in the data center, to communicate with one or more asset tags associated with the assets in the respective racks in the data center, and to activate a visual or audio indicator in the one or more asset tags;
and a communication module configured to communicate said sensor data and asset location data and to relay an instruction received from the control module to a component within each rack in the data center, the instruction including a command to the 
on a respective asset tag upon receipt of the command. 
The only differences between the current claim set and the parent case U.S. patent No. 9,864,417 are:
a) that that the plurality of racks include a managed service unit and they do not disclose a mesh network. 
b) Instead of sensors, in the parent case, the claim discloses a sensor module. 
c) In the parent case, the environmental variables include at least one of those listed plus acceleration and pollutants. 
d) The following limitation is in the present case and not in the parent case: “and the actions comprise an illumination of an indicator at an asset tag and an increase or decrease of cooling within the each rack in the data center.”
e) The following limitation(s) are in the parent case and not the present case: “wherein the asset tags include a radio frequency identification transmitter that transmits an 

Response to Arguments
8.	Applicant's arguments filed 11/29/21 have been fully considered and the arguments with respect to the integrated communication mote integrated within the racks is convincing, therefore the 35 USC 103 rejection has been removed. A timely filed terminal disclaimer has not been filed, therefore the double patenting rejection is maintained. 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nourbakhsh (Wireless sensor networks for monitoring smart grids: Design and experimental verification, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687